             Case 2:20-cv-00553-GMN-DJA Document 18 Filed 08/18/20 Page 1 of 3



 1 GREENBERG TRAURIG, LLP
   Christopher R. Miltenberger, Esq.
 2 (Nevada Bar No. 10153)
   miltenbergerc@gtlaw.com
 3 10845 Griffith Peak Drive
 4 Las Vegas, NV 89135
   Telephone:     (702) 792-3773
 5 Facsimile:     (702) 792-9002

 6 Attorneys for Defendants Paysign, Inc.,
   Mark R. Newcomer, and Mark Attinger
 7
 8                                    UNITED STATES DISTRICT COURT
 9                                     FOR THE DISTRICT OF NEVADA
10
        YILAN SHI, Individually and on Behalf of All       Case No. 2:20-cv-00553-GMN-DJA (Shi)
11
        Others Similarly Situated,                         Case No. 2:20-cv-00585-JAD-VCF (Chase)
12
                Plaintiffs,
13                                                         STIPULATION TO SET COORDINATED
        v.                                                 BRIEFING SCHEDULE AND [PROPOSED]
14                                                         ORDER
        PAYSIGN, INC., MARK R. NEWCOMER,
15      and MARK ATTINGER,
16                                                         Shi Action Filed:   March 19, 2020
                Defendants.                                Chase Action Filed: March 25, 2020
17
18
        LORNA CHASE, Individually and on Behalf
19      of All Others Similarly Situated,

20              Plaintiffs,
21      v.
22      PAYSIGN, INC., MARK R. NEWCOMER,
        and MARK ATTINGER,
23
24              Defendants.

25
26

27
28
                                                       1
                              STIPULATION TO SET COORDINATED BRIEFING SCHEDULE
     ACTIVE 49939095v1
            Case 2:20-cv-00553-GMN-DJA Document 18 Filed 08/18/20 Page 2 of 3



 1           Plaintiff Yilan Shi (“Shi”), Plaintiff Lorna Chase (“Chase”), and Defendants Paysign, Inc., Mark
 2 R. Newcomer, and Mark Attinger (collectively, “Defendants”), by and through their respective counsel,
 3 hereby stipulate as follows:
 4           WHEREAS, on March 19, 2020, Shi filed the Class Action Complaint in Yilan Shi v. Paysign, Inc.
 5 et al., Case No. 2:20-cv-00553-GMN-DJA (the “Shi Action”);

 6           WHEREAS, on March 25, 2020, Chase filed the Class Action Complaint in Lorna Chase v.
 7 Paysign, Inc., et al., Case No. 2:20-cv-00585-JAD-VCF (the “Chase Action”);
 8           WHEREAS, on April 2, 2020, Gary Smith and Pamela Duvall (collectively, “Smith”) filed the
 9 Class Action Complaint in Gary Smith, et al. v. Paysign, Inc., et al., Case No. 2:20-cv-00631-JCM-NJK
10 (the “Smith Action”);
11           WHEREAS, on May 18, 2020, Shi, Smith, and Paysign Investor Group each filed a Motion to
12 Consolidate, Appoint Lead Plaintiff, and Approve Counsel in the Shi Action;
13           WHEREAS, Shi and Smith subsequently withdrew their respective motions;
14           WHEREAS, on May 21, 2020, Smith voluntarily dismissed the Smith Action;
15           WHEREAS, Paysign Investor Group’s Motion to Consolidate, Appoint Lead Plaintiff, and
16 Approve Counsel (“Paysign Investor Group’s Motion to Consolidate”) is currently pending before the
17 Court in the Shi Action;

18           WHEREAS, Defendants have accepted service of the Class Action Complaint in the Shi Action
19 and waived service in the Chase Action;
20           NOW, THEREFORE, the parties stipulate and agree, subject to the order of the Court, that:
21           1. Upon approval of the Court, the Shi Action and the Chase Action shall be consolidated for all
22               purposes under Case No. 2:20-cv-00553-GMN-DJA;
23           2. The two above-captioned actions, including but not limited to any obligation to respond to the
24               Class Action Complaints in the Shi Action and the Chase Action, and all discovery and
25               disclosure obligations under the applicable federal and local rules, is hereby stayed unless and
26               until the Court issues a ruling denying Defendants’ anticipated forthcoming motion to dismiss;
27           3. If the Court grants Paysign Investor Group’s Motion to Consolidate, lead plaintiff shall have
28               until forty (40) days after service of the Court’s ruling on Paysign Investor Group’s Motion to
                                                          2
                          STIPULATION TO SET COORDINATED BRIEFING SCHEDULE
     ACTIVE 49939095v1
            Case 2:20-cv-00553-GMN-DJA Document 18 Filed 08/18/20 Page 3 of 3



 1               Consolidate to file a consolidated class action complaint (the “Consolidated Complaint”).
 2           4. Defendants shall have until sixty (60) days after service of the Consolidated Complaint to file
 3               a motion to dismiss (or other responsive pleading).
 4           5. Plaintiffs shall have until forty-five (45) days after service of the motion to dismiss to file their
 5               opposition brief.
 6           6. Defendants shall have until thirty (30) days after service of Plaintiffs’ opposition brief to file
 7               their reply brief.
 8           IT IS SO STIPULATED.
 9
10 DATED: August 12, 2020                           GREENBERG TRAURIG, LLP
                                                 By /s/ Christopher R. Miltenberger
11
                                                    Christopher R. Miltenberger
12                                                  Attorneys for Defendants Paysign, Inc., et al.

13
     DATED: August 12, 2020                          LEVERTY & ASSOCIATES LAW CHTD.
14
15
                                                 By /s/ Patrick R. Leverty
16                                                  Patrick R. Leverty
                                                    William R. Ginn
17                                                  Attorneys for Plaintiff Yilan Shi
18
     DATED: August 12, 2020                          POMERANTZ LLP
19
20
21                                               By /s/ J. Alexander Hood, II
                                                    Jeremy A. Lieberman
22                                                  J. Alexander Hood II
                                                    Attorneys for Plaintiff Lorna Chase
23

24
     IT IS SO ORDERED.
25
     DATED this18
               __ day of August, 2020.
26
                                                     ____________________________________________
27                                                   Gloria M. Navarro, District Judge
                                                     United States District Court
28
                                                            3
                           STIPULATION TO SET COORDINATED BRIEFING SCHEDULE
     ACTIVE 49939095v1
